Appellant has filed a lengthy motion for rehearing but complaint is made of so many things, both of what was said and done by the trial court and trial attorney, as well as what was said by this court, as that we find ourselves with difficulty getting at the exact points contended for.
Appellant's complaint as set out in bill of exceptions No. 2 at the acting of the constable as jury commissioner, presents no facts supporting the complaint. The same thing is true of his proposition in said bill that one of the jury commissioners was not qualified because he had been a member of the grand jury of the county and had served more than one week during the six months next preceding his acting as such jury commissioner. This court cannot consider a complaint in a bill of exceptions that is not supported by some certificate or showing of the truth of such objection.
We are also in trouble trying to understand appellant's motion for a continuance and his complaint in bill of exceptions No. 3. Appellant wanted the case continued because of the absence of one Cole, who was commonly called "Flunky," and was a worker on a section gang. The state controverted the application for continuance and offered therein to admit that if the witness Cole was present he would testify to the facts set up in the application for continuance, but the state contended there had been no diligence. A lengthy showing is made in connection with the state's motion of reasons why there had been no diligence. Without going into same at length, we are of opinion that no diligence was shown. In this connection, however, we note that appellant produced a witness who testified and said that he was commonly known as "Flunky" and that he was working on the section at the time of this killing, on the extra gang. He said his name was Collier. Appellant did not testify nor introduce any witness who claimed to have seen any person named Cole at the scene of the homicide. The refusal of the application *Page 492 
for continuance was justified. No showing is made in connection with the motion for new trial of any matters which might have reflected upon the soundness of the refusal of the continuance.
Appellant makes quite a complaint at the failure of the court to instruct the jury that the burden was on the state to disprove the exculpatory statements made by the witness Morgan. Reference to the testimony of Morgan shows that the only exculpatory statement made by appellant and testified to by Morgan was brought out in his cross-examination by appellant's counsel. The state did not introduce such exculpatory statement and therefore could in no event be held bound to disprove same.
Being unable to agree with any of the contentions made by appellant, the motion for rehearing will be overruled.
Overruled.